DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7, 9, 10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionel (US Patent No.: 7932658) in view of Lee et al. (US Patent No.: 8405271).
For claim 1, Ionel discloses the claimed invention comprising: a rotor (reference numeral 20, figure 7) having an inner diameter surface (reference numeral 110, figure 3) and an outer diameter surface (see figure 3), wherein the rotor includes a plurality of equally-spaced rotor magnetic poles (reference numerals 140, 145) each having a quadrature-axis (“q-axis”) and a pair of direct-axes (“d-axes”) (the q-axis being in between poles 140 and the d-axis being in the center of the poles 140, figure 3); and a rotor shaft (reference numeral 130, figure 7) connected to the inner diameter surface (reference numeral 110, figure 3) and surrounded by the rotor (figure 3), and configured to rotate about an axis of rotation (reference numeral 33, figure 7) in conjunction with the rotor when a stator (reference numeral 15) of the electric machine is energized (figure 7); wherein, at each of the equally-spaced rotor magnetic poles, the rotor defines at least three arcuate notches (reference numeral 170, see figure 3).  Ionel however does not specifically disclose a center notch bisected by the q-axis and a pair of additional arcuate notches symmetrically flanking the center notch, and wherein each of the additional arcuate notches is located a calibrated angular distance away from a respective one of the d-axes.  
Lee et al. disclose a notch (reference numeral 191) in between the poles (reference numeral 163, see figure 3), and when this notch in between poles is applied to the rotor magnetic poles of Ionel this would disclose a center notch bisected by the q-axis and a pair of additional arcuate notches symmetrically flanking the center notch, and wherein each of the additional arcuate notches is located a calibrated angular distance away from a respective one of the d-axes.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the center notch as disclosed by Lee et al. for the q-axis of Ionel for achieving low noise in the device (see Lee et al.’s column 4, lines 57-60).  
For claim 2, Ionel discloses the cylindrical rotor including multiple sets of permanent magnets (reference numeral 145) embedded within the rotor proximate the outer diameter surface (see figure 3) to thereby form the equally-spaced rotor magnetic poles (see figure 3).  
For claim 6, Ionel discloses the pair of additional notches (reference numeral 170) symmetrically flanking the portion in between the magnetic poles (poles 140, see figure 3) having the same size and shape (see figure 3), i.e. the pair of additional notches symmetrically flanking the center notch having the same size and shape.  
For claim 7, Ionel in view of Lee et al. disclose the claimed invention except for the center notch having the same size and shape as the pair of additional notches.  Having the same size and shape for the notches would merely involve changing the shape of the center notch which is a known skill as exhibited by Lee et al. (see figures 4 and 5, reference numerals 192, 193), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular size and shape as disclosed by Lee et al. so that the center notch would have the same size and shape as the pair of additional notches of Ionel in view of Lee et al. for achieving low noise in the device (see Lee et al.’s column 4, lines 57-60).  
For claim 9, Ionel discloses the claimed invention comprising: a stator (reference numeral 15, figure 7); a rotor (reference numeral 20, figure 7) circumscribed by the stator (figure 7), and having an inner diameter surface (reference numeral 110, figure 3) and an outer diameter surface (see figure 3), wherein the rotor includes a plurality of equally-spaced rotor magnetic poles (reference numerals 140, 145) each having a quadrature-axis (“q-axis”) and a pair of direct-axes (“d-axes”) (the q-axis being in between poles 140 and the d-axis being in the center of the poles 140, figure 3); and a rotor shaft (reference numeral 130, figure 7) connected to the inner diameter surface (reference numeral 110, figure 3), surrounded by the rotor (figure 3), and configured to rotate about an axis of rotation (reference numeral 33, figure 7) in conjunction with the rotor when the stator is energized (figure 7); wherein, at each of the equally-spaced rotor magnetic poles, the rotor defines at least three arcuate notches (reference numeral 170, see figure 3).  Ionel however does not specifically disclose a center notch bisected by the q-axis and a pair of additional arcuate notches symmetrically flanking the center notch, and wherein each of the additional arcuate notches is located a calibrated angular distance away from a respective one of the d-axes.  
Lee et al. disclose a notch (reference numeral 191) in between the poles (reference numeral 163, see figure 3), and when this notch in between poles is applied to the rotor magnetic poles of Ionel this would disclose a center notch bisected by the q-axis and a pair of additional arcuate notches symmetrically flanking the center notch, and wherein each of the additional arcuate notches is located a calibrated angular distance away from a respective one of the d-axes.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the center notch as disclosed by Lee et al. for the q-axis of Ionel for achieving low noise in the device (see Lee et al.’s column 4, lines 57-60).  
For claim 10, Ionel discloses the rotor including multiple sets of permanent magnets (reference numeral 145) embedded within the rotor proximate the outer diameter surface (see figure 3) to thereby form the equally-spaced rotor magnetic poles (see figure 3).  
For claim 14, Ionel discloses the pair of additional notches (reference numeral 170) symmetrically flanking the portion in between the magnetic poles (poles 140, see figure 3) having the same size and shape (see figure 3), i.e. the pair of additional notches symmetrically flanking the center notch having the same size and shape.  
For claim 15, Ionel in view of Lee et al. disclose the claimed invention except for the center notch having the same size and shape as the pair of additional notches.  Having the same size and shape for the notches would merely involve changing the shape of the center notch which is a known skill as exhibited by Lee et al. (see figures 4 and 5, reference numerals 192, 193), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular size and shape as disclosed by Lee et al. so that the center notch would have the same size and shape as the pair of additional notches of Ionel in view of Lee et al. for achieving low noise in the device (see Lee et al.’s column 4, lines 57-60).  

Claim(s) 3, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionel (US Patent No.: 7932658) in view of Lee et al. (US Patent No.: 8405271) as applied to claims 2 and 10 above, and further in view of Hao et al. (US Patent Application Pub. No.: US 2017/0063187 A1).
For claims 3 and 11, Ionel in view of Lee et al. disclose the claimed invention except for at each of the equally-spaced rotor magnetic poles, the permanent magnets are arranged in a dual V-shaped configuration when the rotor is viewed along the axis of rotation to thereby define respective top-layer magnet opening angles on either side of the rotor pole, and each notch of the pair of additional notches is positioned within a sweep of one of the respective top-layer opening angles.  Hao et al. disclose permanent magnets (reference numerals 20B, 20C, 20, 24) being arranged in a dual V-shaped configuration when the rotor is viewed along the axis of rotation (see figures 4, 5) to thereby define respective top-layer magnet opening angles on either side of the rotor pole (see figure 4, 5), and when applied to the rotor magnetic poles of Ionel in view of Lee et al. this would disclose each notch of the pair of additional notches being positioned within a sweep of one of the respective top-layer opening angles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the V-shaped configuration as disclosed by Hao et al. for the permanent magnets in the rotor magnetic poles of Ionel in view of Lee et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 17, Ionel discloses the claimed invention comprising: a rotary electric machine including: a stator (reference numeral 15, figure 7); a rotor (reference numeral 20, figure 7) circumscribed by the stator (figure 7), and having an inner diameter surface (reference numeral 110, figure 3) and an outer diameter surface (see figure 3), wherein the rotor includes a plurality of equally-spaced rotor magnetic poles (reference numerals 140, 145) each having a quadrature-axis (“q-axis”) and a pair of direct-axes (“d-axes”) (the q-axis being in between poles 140 and the d-axis being in the center of the poles 140, figure 3); and a rotor shaft (reference numeral 130, figure 7) connected to and surrounded by the rotor (figure 3), and configured to rotate about the axis of rotation (reference numeral 33, figure 7) in conjunction with the rotor when the electric machine is energized (figure 7); wherein, at each of the equally-spaced rotor magnetic poles, the rotor defines at least three arcuate notches (reference numeral 170, see figure 3). Ionel however does not specifically disclose a battery pack; a traction power inverter module (“TPIM”) connected to the battery pack, and configured to change a direct current (“DC”) voltage from the battery pack to an alternating current (“AC”) voltage; the rotary electric machine energized by the AC voltage from the TPIM, a transmission coupled to the rotor shaft and powered by the electric machine; and a center notch bisected by the q-axis and a pair of additional arcuate notches symmetrically flanking the center notch, and wherein each of the additional arcuate notches is located a calibrated angular distance away from a respective one of the d-axes.  
Lee et al. disclose a notch (reference numeral 191) in between the poles (reference numeral 163, see figure 3), and when this notch in between poles is applied to the rotor magnetic poles of Ionel this would disclose a center notch bisected by the q-axis and a pair of additional arcuate notches symmetrically flanking the center notch, and wherein each of the additional arcuate notches is located a calibrated angular distance away from a respective one of the d-axes.  Hao et al. disclose a battery pack (reference numeral 318, figure 20); a traction power inverter module (reference numeral 316) connected to the battery pack (see figure 20), and configured to change a direct current (“DC”) voltage from the battery pack to an alternating current (“AC”) voltage (figure 20); the rotary electric machine (reference numeral 10) energized by the AC voltage from the inverter module (see figure 20), a transmission (reference numeral 321) coupled to the rotor shaft and powered by the electric machine (see figure 20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the center notch as disclosed by Lee et al. for the q-axis of Ionel for achieving low noise in the device (see Lee et al.’s column 4, lines 57-60), and also include the battery pack, inverter module, and transmission as disclosed by Hao et al. for the electric machine of Ionel for predictably providing desirable configuration for facilitating the intended purpose of the device.  
For claim 18, Ionel discloses the claimed invention including the rotor which includes multiple sets of permanent magnets (reference numeral 145) embedded within the rotor proximate the outer diameter surface of the rotor to thereby form the equally-spaced rotor magnetic poles (see figure 3); but Ionel in view of Lee et al. and Hao et al. however do not specifically disclose at each of the equally-spaced rotor magnetic poles, the permanent magnets being arranged in a dual V-shaped configuration when the rotor is viewed along the axis of rotation to thereby define respective top-layer magnet opening angles on either side of the rotor pole, and each notch of the pair of additional notches being positioned within a sweep of one of the respective top-layer opening angles.  Hao et al. further disclose permanent magnets (reference numerals 20B, 20C, 20, 24) being arranged in a dual V-shaped configuration when the rotor is viewed along the axis of rotation (see figures 4, 5) to thereby define respective top-layer magnet opening angles on either side of the rotor pole (see figure 4, 5), and when applied to the rotor magnetic poles of Ionel in view of Lee et al. this would disclose each notch of the pair of additional notches being positioned within a sweep of one of the respective top-layer opening angles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the V-shaped configuration as disclosed by Hao et al. for the permanent magnets in the rotor magnetic poles of Ionel in view of Lee et al. and Hao et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 4, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionel in view of Lee et al. and Hao et al. as applied to claims 3, 11, and 18 above, and further in view of Liang et al. (US Patent No.: 9985484).
For claim 4, Ionel discloses the electric machine having a stator with N stator slots (reference numeral 17, see figure 6), but Ionel in view of Lee et al. and Hao et al. do not specifically disclose the pair of additional notches being located about 360/N degrees away from a closest d-axis to thereby reduce an Nth torque ripple order harmonic.  Having the notches located away from the d-axis at a particular angle would merely involve adjusting the angular position of the notches which is a known skill as exhibited by Liang et al. (see figures 4B, 4C, notches within reference numerals 208, 210), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular angle as disclosed by Liang et al. for the notches of Ionel in view of Lee et al. and Hao et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claims 12 and 19, Ionel discloses the stator defining N stator slots (reference numeral 17, see figure 6), but Ionel in view of Lee et al. and Hao et al. do not specifically disclose the pair of additional notches being located 360/N degrees away from a closest d-axis to thereby reduce an Nth torque ripple order harmonic.  Having the notches located away from the d-axis at a particular angle would merely involve adjusting the angular position of the notches which is a known skill as exhibited by Liang et al. (see figures 4B, 4C, notches within reference numerals 208, 210), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular angle as disclosed by Liang et al. for the notches of Ionel in view of Lee et al. and Hao et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionel in view of Lee et al., Hao et al., and Liang et al. as applied to claims 4 and 12 above, and further in view of Laldin (US Patent No.: 9742251).
For claims 5 and 13, Ionel in view of Lee et al., Hao et al., and Liang et al. disclose the claimed invention except for N=72.  Laldin discloses the stator having 72 slots (see figures 2A, 2B, reference numeral 270), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 72 stator slots as disclosed by Laldin for the stator of Ionel in view of Lee et al., Hao et al., and Liang et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionel in view of Lee et al. as applied to claims 7 and 15 above, and further in view of Zhou et al. (US Patent No.: 8816555).
For claims 8 and 16, Ionel in view of Lee et al. disclose the claimed invention except for the center notch and the pair of additional notches defining tangentially-continuous fillets which smoothly transition the notch into the outer diameter surface.  Having a particular shape for the notches such as a tangentially-continuous fillet is a known skill as disclosed by Zhou et al. (reference numerals 20, 24, see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a tangentially-continuous fillet as disclosed by Zhou et al. for the notches of Ionel in view of Lee et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionel in view of Lee et al., Hao et al., and Liang et al. as applied to claim 19 above, and further in view of Zhou et al. (US Patent No.: 8816555).
For claim 20, Ionel in view of Lee et al., Hao et al., and Liang et al. disclose the claimed invention except for the at least three arcuate notches having the same size and shape as the pair of additional notches, and defining tangentially-continuous fillets which smoothly transition the notches into the outer diameter surface of the rotor.  Having the same size and shape for the notches would merely involve changing the shape of the center notch which is a known skill as exhibited by Lee et al. (see figures 4 and 5, reference numerals 192, 193), and having a particular shape for the notches such as a tangentially-continuous fillet is a known skill as disclosed by Zhou et al. (reference numerals 20, 24, see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular size and shape as disclosed by Lee et al. so that the notches would have the same size and shape for Ionel in view of Lee et al., Hao et al., and Liang et al. for achieving low noise in the device (see Lee et al.’s column 4, lines 57-60), and also to have a tangentially-continuous fillet as disclosed by Zhou et al. for the notches of Ionel in view of Lee et al., Hao et al., and Liang et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of rotor groove configurations: US 9812913 B2 (Saito; Yasuyuki et al.), US 9300176 B2 (Saito; Yasuyuki et al.), US 9236775 B2 (Takahashi; Yuki et al.), US 9214838 B2 (Li; Hu et al.), US 9184636 B2 (Aoyama; Masahiro), US 6858961 B2 (Tagome; Masaki et al.), US 4532447 A (Cibie ; Pierre).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834